Opinion issued November 16, 2021




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-20-00713-CV
                           ———————————
  IN RE MID-CON ENERGY OPERATING, LLC, MID-CON ENERGY
 PARTNERS, LP, REPUBLIC INDUSTRIAL AND ENERGY SOLUTIONS
         LLC, AND QUAIL WELL SERVICE, INC., Relators


            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Mid-Con Energy Operating, LLC, Mid-Con Energy Partners, LP,

Republic Industrial and Energy Solutions LLC, and Quail Well Service, Inc., have

filed a petition for a writ of mandamus, challenging the trial court’s May 5, 2020




                                        1
order denying their “Joint Motion to Compel Independent Medical Examinations

and Request for Neuropsychologic Raw Test Data.”1

      We deny relators’ petition for writ of mandamus.

                                   PER CURIAM
Panel consists of Justices Kelly, Hightower, and Farris.




1
      The underlying case is Fernando Lawhon v. Republic Industrial and Energy
      Solutions LLC, Mid-Con Energy Operating, LLC, Mid-Con Energy Partners, LP,
      Smart Move LLC, and Quail Well Service, Inc., Cause No. 2018-26435, in the 61st
      District Court of Harris County, Texas, the Honorable Fredericka Phillips presiding.

                                           2